DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figures 1 and 3 both include reference number 114 for the inner space, which is not shown in either Figure; and
Fig. 5 has reference number 302 where the Examiner believes the Applicant meant to have reference number 306.
Further correction/clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 states “… the upper portion, the middle, and the bottom portion…” The Examiner believes the claim is intended to state “… the upper portion, the middle portion, and the bottom portion…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top portion" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the upper portion” instead. Claim 20 also references “the top portion” and will be interpreted in the same way.
Claim 1 recites the limitation "the bottom portion" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the lower portion”. Claims 6, 7, 13, and 20 also all claim “the bottom portion” and will be interpreted the same way.
Claim 11 recites the limitation "the first perimeter edge" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, claim 11 is being interpreted as depending from claim 10 which is where the first perimeter edge is first mentioned.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 12, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui (US 2015/0251795).
Regarding Claim 1

	Tsui teaches a collapsible travel bottle (below – Fig. 36 and 37) comprising: a flexible main body (122) comprising an inner space for receiving a liquid therein, the main body 

    PNG
    media_image1.png
    849
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    850
    media_image2.png
    Greyscale


Regarding Claim 2

	Tsui teaches the middle portion (132/136) is comprised of a plurality minor stages (shown below) that are interconnected and are positioned in-between an upper articulating wall (shown below) and a lower articulating wall (shown below); wherein the upper articulating wall connects the plurality of interconnected minor stages to the upper portion, and wherein the lower articulating wall connects the plurality of interconnected minor stages to the lower portion, as can be seen in Fig. 37 below.

[AltContent: textbox (Lower articulating wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper articulating wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Minor stages)]
    PNG
    media_image2.png
    434
    850
    media_image2.png
    Greyscale


Regarding Claim 4

	Tsui teaches the upper articulating wall (above) collapses to allow the upper portion (134) to transition partially into a portion of the inner space defined by the middle portion (132/136), and wherein the lower articulating wall (above) collapses to allow the middle portion (132/136) to transition partially into a portion of the inner space defined by the lower portion (128), as can be seen in Fig. 37 above.

Regarding Claim 5

	Tsui teaches the plurality interconnected minor stages (above) fold onto one another to allow the upper portion (134) and the middle portion (132/136) to transition fully into the portion of the inner space defined by the lower portion (128), as can be seen in Fig. 37 above.

Regarding Claim 8

	Tsui teaches a circumferential seating wall (shown below) extending from the upper portion, as can be seen in Fig. 37 below.
[AltContent: arrow][AltContent: textbox (Circumferential seating wall)]
    PNG
    media_image2.png
    434
    850
    media_image2.png
    Greyscale


Regarding Claim 12

	Tsui teaches the cap (140) is coupled to the rigid collar (126) using a threated connection (144/146) between the rigid cap and the rigid collar (Paragraph [0066]).

Regarding Claim 14

	Tsui teaches the lower portion (128) includes a flat base, as can be seen in Fig. 37 above.

Regarding Claim 17

	Tsui teaches the upper portion (134) and the middle portion (132/136) have a generally tapered conical shape, as can be seen in Fig. 36 above.

Regarding Claim 18

	Tsui teaches a restraining strap (142) that couples the rigid cap (140) to the rigid collar (126) (Paragraph [0066]).

Regarding Claim 20

	Tsui teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (122) comprising an inner space for receiving a liquid therein, the main body including an upper portion (134), a middle portion (132/136), and a lower portion (128); providing an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a rigid collar (126) that couples to the upper portion proximate the opening; providing a rigid cap (140) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, III (US 5206037) (hereinafter Robbins) in view of Abrams et al. (US 2015/0297032) (hereinafter Abrams).
Regarding Claim 1

	Robbins teaches a collapsible travel bottle (below - Fig. 3 and 4) comprising: a flexible main body (40) comprising an inner space for receiving a liquid therein, the main body including an upper portion (46-52), a middle portion (64-70), and a lower portion (72); an opening (54) in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a threaded neck portion (52) proximate the opening; a rigid cap (not shown) that couples to the threaded neck portion (52) to restrict receiving and 

    PNG
    media_image3.png
    554
    408
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    317
    510
    media_image4.png
    Greyscale

Robbins does not teach a rigid collar that couples to the upper portion proximate the opening.  
	Abrams teaches a collapsible travel bottle (below – Fig. 5) comprising: a flexible main body (100) comprising an inner space for receiving a liquid therein, the main body including an upper portion (103), a middle portion (102), and a lower portion (101); an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid collar (200) that couples to the upper portion (103) proximate the opening; a rigid cap (300) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening (Paragraphs [0022] and [0046]).  

    PNG
    media_image5.png
    644
    565
    media_image5.png
    Greyscale

Robbins and Abrams are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the upper portion of Robbins with the teachings of the collar of Abrams in order to insulate a user’s hand from the thermal energy radiating from the contents of the container – either hot or cold (Paragraph [0006]).

Regarding Claim 2

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the middle portion (64-70) is comprised of a plurality minor stages (66/68) that are interconnected and are positioned in-between an upper articulating wall (64) and a lower articulating wall (70); wherein the upper articulating wall connects the plurality of interconnected minor stages to the upper portion (46-52), and wherein the lower articulating wall 

Regarding Claim 3

	Modified Robbins teaches all the limitations of claim 2 as stated above. Robbins further teaches each of the plurality of minor stages are interconnected at their longitudinal ends, as can be seen in Fig. 3 above.
	However, Robbins does not teach each of the plurality of minor stages is each diamond shaped. Abrams teaches each of a plurality of minor stages (106a-c) is each diamond shaped and are interconnected at their longitudinal ends, as can be seen in Fig. 5 above. At the time of filing, it would have been an obvious matter of design choice to have the plurality of minor stages be diamond shaped, since such a modification would have involved a mere change in the shape of a component to that of a functionally equivalent shape.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04 (IV)(B).

Regarding Claim 4

	Modified Robbins teaches all the limitations of claim 2 as stated above. Robbins further teaches the upper articulating wall (64) collapses to allow the upper portion to transition partially into a portion of the inner space defined by the middle portion (64-70), and wherein the lower articulating wall (70) collapses to allow the middle portion (64-70) to transition partially into a portion of the inner space defined by the lower portion (72), as can be seen in Fig. 4 above.

Regarding Claim 5



Regarding Claims 6 and 7

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the upper portion, middle portion, and lower portion are composed of a flexible material. Robbins does not teach the flexible material is silicone rubber or a synthetic elastomer.
	Abrams teaches the upper portion, the middle portion, and the lower portion are composed of silicone rubber or a synthetic elastomer (Paragraph [0069]).
	It would have been obvious to one skilled in the art at the time of filing to modify the material of Robbins with the teachings of the silicone rubber/synthetic elastomer of Abrams in order to utilize a material which is chemically inert and will not leach contaminants into stored beverages, is moderately resistant to tears, and provides some protection against heat transfer from hot liquids to the user's hand (Paragraph [0069]).

Regarding Claim 8

	Modified Robbins teaches all the limitations of claim 1 as stated above. Modified Robbins further teaches a circumferential seating wall extending from the upper portion. With the modification of the upper portion of Robbins with the teachings of the collar of Abrams, the modification would have required the upper portion of Robbins to have a circumferential seating wall (shown below) extending from the upper portion, as is taught by Abrams in order to allow 
[AltContent: textbox (Circumferential seating wall)][AltContent: arrow]
    PNG
    media_image6.png
    885
    465
    media_image6.png
    Greyscale


Regarding Claim 9

	Modified Robbins teaches all the limitations of claim 8 as stated above. Modified Robbins (via the modification by Adams) further teaches the seating wall (above) has a diameter and a height generally equal to a diameter and a height of the rigid collar, as can be seen in Fig. 1A and 5 above.

Regarding Claim 10

	Modified Robbins teaches all the limitations of claim 8 as stated above. Modified Robbins (via the modification by Adams) further teaches an upper retaining ridge (120) extending from a first perimeter edge of the seating wall, the upper retaining ridge sandwiched 

    PNG
    media_image7.png
    426
    615
    media_image7.png
    Greyscale

Regarding Claim 11

	Modified Robbins teaches all the limitations of claim 11 as stated above. Modified Robbins (via the modification by Adams) further teaches a lower retaining ridge (115) extending from a second perimeter edge of the seating wall, the second perimeter edge opposite the first perimeter edge, as can be seen in Fig. 2 above (Paragraph [0025]).

Regarding Claim 12

	Modified Robbins teaches all the limitations of claim 1 as stated above. Modified Robbins (via the modification by Adams) further teaches the cap (300) is coupled to the rigid collar (200) using a threated connection (302/201) between the rigid cap and the rigid collar (Paragraph [0032]).

Regarding Claim 13



Regarding Claim 14

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the lower portion (72) includes a flat base, as can be seen in Fig. 4 above.

Regarding Claim 17

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the upper portion (46-52) and the middle portion (64-70) have a generally tapered conical shape, as can be seen in Fig. 3 above.

Regarding Claim 20

	Robbins teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (40) comprising an inner space for receiving a liquid therein, the main body including an upper portion (46-52), a middle portion (64-70), and a lower portion (72); providing an opening (54) in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a threaded neck portion (52) proximate the opening; providing a rigid cap (not shown) that couples to the threaded neck portion (52) to restrict receiving and discharging of the liquid within the flexible main body through the opening; and providing that the middle portion is configured to enable both the upper portion and the middle portion to collapse fully into the lower portion (Col. 7, Ln. 13-47).

	Adams teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (100) comprising an inner space for receiving a liquid therein, the main body including an upper portion (103), a middle portion (102), and a lower portion (101); providing an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a rigid collar (200) that couples to the upper portion proximate the opening; providing a rigid cap (300) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening (Paragraphs [0022] and [0046]).  
Robbins and Abrams are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the upper portion of Robbins with the teachings of the collar of Abrams in order to insulate a user’s hand from the thermal energy radiating from the contents of the container – either hot or cold (Paragraph [0006]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Robbins as applied to claim 1 above, and further in view of Miksovsky et al. (US 8887942) (hereinafter Miksovsky).
Regarding Claim 15

	Modified Robbins teaches all the limitations of claim 1 as shown above.  Modified Robbins does not teach the lower portion includes a circumferential reinforcing element.  


    PNG
    media_image8.png
    463
    544
    media_image8.png
    Greyscale

Modified Robbins and Miksovsky are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the lower portion of modified Robbins with the teachings of the circumferential reinforcing element of Miksovsky in order to provide increased stability at the base as well as facilitating gripping of the lower element when expanding the container (Col. 7, Ln. 47-55).

Regarding Claim 16

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Robbins as applied to claim 1 above, and further in view of Averill (US 2015/0239621).
Regarding Claim 19

	Modified Robbins teaches all the limitations of claim 1 as shown above.  Modified Robbins does not teach a pair of opposite facing tabs extending downward from the rigid collar towards the lower portion.  
	Averill teaches a travel bottle (below – Fig. 3) comprising: a main body comprising an inner space for receiving a liquid therein, the main body including an upper portion (52), a middle portion, and a lower portion; an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid collar (26/28) that couples to the upper portion proximate the opening; a rigid cap (12) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening; and pair of opposite facing tabs (40) extending downward from the rigid collar towards the lower portion, as can be seen in Fig. 3 below (Paragraph [0031]).  

    PNG
    media_image9.png
    650
    413
    media_image9.png
    Greyscale

Modified Robbins and Averill are analogous inventions in the field of bottles having collars and caps.  It would have been obvious to one skilled in the art at the time of filing to modify the collar of modified Robbins with the teachings of the tabs of Averill in order to provide anchors to help remove/apply the cap without the collar rotating around the upper portion of the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733